Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and 3-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “a long, continuous cylindrical cavity” which renders the claim indefinite because it is unclear what is required for the cavity to be “long,” i.e., does it have to be a certain length or will any length cavity be considered long.  For the purposes of examination, any length will be interpreted as long.  The claim also recites the dies “each including a plurality of comb-like projections” which renders the claim indefinite because it is not clear what is required for projections to be “comb-like” as there are many different types of combs.  For the purposes of examination, projections that are comb-like will be interpreted as having projections in the Z direction that are separated from each other in the X or Y directions.  Claim 3 depends from claim 1 and fails to clarify the indefinite language.
Regarding claim 3, the claim recites “in a Y direction which is a long direction thereof” which renders the claim indefinite because it is not clear what a “long direction” would be.  For the purposes 
Regarding claim 4, claim recites the dies including first and second “plurality of comb-like portions” which renders the claim indefinite for the reasons discussed above with respect to the term “comb-like.”  Claims 5-7 depend from claim 4 and fail to clarify the indefinite language.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,747,768 to Crupi in view of KR 20110074002 A to Hyun.
Regarding claim 1, Crupi teaches a bending die used for forming a rod-shaped body bent in a three-dimensional XYZ direction (Abstract, Figs. 4-8; Col. 4, Lns. 35-41; it is noted that the tube manufactured by the die is bent in three-dimensions, as shown in Fig. 4, and the inclination of the planes of the dies may be changed depending on the article formed, i.e., the die bends in three dimensions), the bending die comprising: 
first and second forming dies 11, 12, 13 configured to be clamped in a Z direction (Figs. 5-8; Col. 4, Lns. 15-26; the first die includes the lower dies shown in the figures, i.e., dies 11, 12, and 13, and 
a rod-shaped body-forming recess portion (Figs. 5-8 show the rod-shaped forming recess in each die 11, 12, and 13), and 
a rod-shaped body guide portion for guiding a rod-shaped body to the rod-shaped body-forming recess portion (Figs. 5-8 show that the recess portions of the dies 11, 12, and 13 include walls extending up therefrom that are capable of being used to guide a rod-shaped body to the recess portion), 
the rod-shaped body-forming recess portions of the first and second forming dies being semicircular in cross section (Figs. 4-8 show that the body forming recess includes semicircular cross sections, which form the tube with a circular cross section shown in Fig. 4) and together defining, when the first and second forming dies are in a clamped position, a long, continuous cylindrical cavity for forming the rod-shaped body bent in a three-dimensional XYZ direction (Figs. 4-8; Col. 4, Ls. 15-26; as shown in Figs. 5-8, the lower dies form a continuous semi-cylindrical cavity and the upper dies that are not shown are complementary pieces that would form a cylindrical cavity). 
Crupi fails to explicitly teach the rod-shaped body guide portions of the first and second forming dies each including a plurality of comb-like projections that spread outwardly in a V-shape from both sides, and along a contour, of the corresponding rod-shaped body- forming recess portion.
Hyun teaches a bending die (Figs. 4-6; and it is noted that an additional translation of Hyun has been attached hereto) having a rod shaped body forming recess (Figs. 5 and 6b) and rod-shaped body guide portions (Figs. 4-6), wherein the rod-shaped body guide portions of the first and second forming dies each including a plurality of comb-like projections that spread outwardly in a V-shape from both sides, and along a contour, of the corresponding rod-shaped body- forming recess portion (Figs. 4-6 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the rod shaped body guide portions of Crupi to have the comb-like shape of Hyun because by forming the guide portions of the die to be “generally positioned in the shape of a comb, cost reduction can be obtained when manufacturing a mold” (Hyun, P. 3, Lns. 5-7).
Regarding claim 3, modified Crupi teaches the bending die according to claim 1 (Figs. 5-8), wherein the first and second forming dies each include first and second members (Figs. 5-8; Col. 4, Lns. 15-26; the lower and upper dies each include separate members that form the entire die, i.e., die 11 is the first member and die 12 is the second member), divided in a Y direction which is a long direction thereof (Figs. 5-8), the first and second members being coupled by a hinge and each being configured to be rotatable about the hinge when the first and second forming dies are in the clamped position (Figs. 5-8; Figs. 5-8 show the dies being rotatable about the hinge when in a clamped position, and it is noted that Figs. 7-8 show the hinge directly connecting the die members to each other).
Regarding claim 4, Crupi teaches a bending die for bending a rod-shaped body in a three-dimensional XYZ direction (Abstract, Figs. 4-8; Col. 4, Lns. 35-41; it is noted that the tube manufactured by the die is bent in three-dimensions, as shown in Fig. 4, and the inclination of the planes of the dies may be changed depending on the article formed, i.e., the die bends in three dimensions), the bending die comprising: 
a first forming die including a first rod-shaped body-forming recess portion to guide a rod-shaped body into the first rod-shaped body-forming recess portion (Figs. 5-8; Col. 4, Lns. 15-26; the first die includes the lower dies shown in the figures, i.e., dies 11, 12, and 13, which include guide portions, i.e., the side walls, and body-forming recess portions) and, 
a second forming die including a second rod-shaped body-forming recess portion to guide the rod-shaped body into the second rod-shaped body-forming recess portion (Figs. 5-8; Col. 4, Lns. 15-26; the first die includes the lower dies shown in the figures, i.e., dies 11, 12, and 13, and these dies are configured to clamped with “homologous parts of the other half-mould,” i.e., a second die, that also includes the guide and recess portions), 
the first forming die and the second forming die configured to be clamped in a Z direction (Figs. 5-8; Col. 4, Lns. 15-26; dies 11, 12, and 13 are configured to clamped with “homologous parts of the other half-mould,” i.e., a second die that is clamped with the shown three part die in the Z direction), and 
the first rod-shaped body-forming recess portion and the second rod-shaped body-forming recess portion define a continuous rod-shaped body-forming cavity in a three- dimensional XYZ direction when the first forming die and the second forming die are in a clamped position (Figs. 4-8; Col. 4, Lns. 35-41; it is noted that the tube manufactured by the die is bent in three-dimensions, as shown in Fig. 4, and the inclination of the planes of the dies may be changed depending on the article formed, i.e., the die bends in three dimensions).
Crupi fails to explicitly teach a first plurality of comb-like guide portions configured in a V-shape, a second plurality of comb-like guide portions configured in a V-shape and the first forming die and the second forming die configured to be clamped in a Z direction such that the first plurality of comb-like guide portions of the first forming die are interlaced with the second plurality of comb-like guide portions of the second forming die in a non-interfering manner.
Hyun teaches a bending die (Figs. 4-6) comprising a first die 20 having a first plurality of comb-like guide portions configured in a V-shape (Figs. 4-6), a second die 10 having a second plurality of comb-like guide portions configured in a V-shape (Figs. 4-6), and the first forming die 20 and the second forming die 10 configured to be clamped in a Z direction such that the first plurality of comb-like guide 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the rod shaped body guide portions of Crupi to have the comb-like shape of Hyun because by forming the guide portions of the die to be “generally positioned in the shape of a comb, cost reduction can be obtained when manufacturing a mold” (Hyun, P. 3, Lns. 5-7).
Regarding claim 5, modified Crupi teaches the bending die according to claim 4 (Figs. 5-8), wherein the first forming die includes first and second segments coupled by a hinge and being movable about the hinge (Figs. 5-8; Col. 4, Lns. 15-26; the first die includes separate members that form the entire die, i.e., die 11 is the first member and die 12 is the second member, and Figs. 7-8 show the hinge directly connecting the die members to each other) and, the second forming die includes first and second segments coupled by a hinge and being movable about the hinge (Figs. 5-8; Col. 4, Lns. 15-26; it is noted that the first die shown in Figs. 5-8 includes complementary die pieces, i.e., the second die, that would also include first and second die members, and Figs. 7-8 show the hinge directly connecting the die members to each other).
Regarding claim 6, modified Crupi teaches the bending die according to claim 4 (Figs. 5-8), wherein the first rod-shaped body- forming recess portion and the second rod-shaped body-forming recess portion are semi-circular in cross-section (Figs. 4-8 show that the body forming recess includes semicircular cross sections, which form a circular tube shown in Fig. 4).
Regarding claim 7, modified Crupi teaches the bending die according to claim 4 (Figs. 5-8), wherein the first plurality of comb-like guide portions are arranged along a contour of the first rod-shaped body-forming recess portion, and the second plurality of comb-like guide portions are arranged along a contour of the second rod-shaped body-forming recess portion (Figs. 5-8; it is noted that .
Response to Arguments
Applicant’s amendments and remarks filed December 14, 2021, with respect to the rejection(s) of claims 1-3 under 35 USC 103 and 112 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection are made in view of the claim amendments introducing additional indefiniteness issues and the combination of art discussed above in the 103 rejection.
Further, it is noted that while the rejection of claim 3 has changed, Applicant's remarks have been fully considered with respect to Crupi teaching the elements of claim 3 but they are not persuasive.  Applicant argues that Figs. 5 and 6 of Crupi show pins “used to connect parts of the die to a common base.” Remarks, PP. 9-10.  This argument has been carefully considered and it is not persuasive.  As discussed above, Figs. 7 and 8 of Crupi show the dies being directly connected to each other via a hinge. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW STEPHENS whose telephone number is (571)272-6722. The examiner can normally be reached M-F 930-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW STEPHENS/Examiner, Art Unit 3725                                                                                                                                                                                                        
/DEBRA M SULLIVAN/Primary Examiner, Art Unit 3725